 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES BANKRUPTCY COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9
       In re:   ROBERT RAY WYCOFF                                  Case No. 15-45699-MJH
10              GAY WYCOFF
                                                                   ORDER APPROVING ATTORNEY’S
11                                     Debtor(s).                  COMPENSATION
12
            THIS MATTER came before the Court on the Attorney’s Application for Compensation in a
13
     Chapter 13 Case filed by Ellen Ann Brown                             . (“Applicant”). Based on the application,
14
            It is hereby ORDERED that:
15

16          1)                                            1000.00
                   Applicant is awarded compensation of $_______________________ as an administrative
     expense under 11 U.S.C. § 503(b).
17
            2)      The compensation shall be paid according to the confirmed plan or, if a plan is never
18   confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).

19           3)     Unless the Court orders otherwise, if this case is dismissed or converted after plan
     confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to debtor(s) in care
20   of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of dismissal or conversion.
21                                                   / / /End of Order/ / /
22   Presented by:
23
     /s/ Ellen Ann Brown 27992                   _
24   [Attorney for Debtor(s), WSBA #]
     [Address]
     [City, State, Zip]
25   [Telephone]


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
